Citation Nr: 0937739	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  07-21 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).




REPRESENTATION

Appellant represented by:	Blinded Veterans Association




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1967 to October 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which, inter alia, denied the 
Veteran's February 2006 claim for entitlement to service 
connection for PTSD.

The Veteran originally requested a Board hearing at a local 
VA office in an August 2006 statement; however, in his June 
2007 substantive appeal, the Veteran withdrew his request by 
checking a box indicating that he did not want a Board 
hearing.  38 C.F.R. § 20.704(e) (2009).

In November 2008, a VA examiner determined that, if funds 
continue to be dispensed to the Veteran, a payee is suggested 
due to his ongoing substance abuse.  The RO should take 
appropriate action on that matter.


FINDING OF FACT

The Veteran was not in combat and does not have a diagnosis 
of PTSD based upon a verified in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

Letters dated May 2006, January 2007, and February 2008, 
provided to the Veteran before the July 2006 rating decision, 
the April 2007 statement of the case, and the December 2008 
supplemental statement of the case, respectively, satisfied 
VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since they informed the Veteran of what evidence was 
needed to establish his service connection claim, what VA 
would do and had done, and what evidence he should provide.  
The May 2006, January 2007, and February 2008 letters also 
informed the Veteran that it was his responsibility to help 
VA obtain medical evidence or other non-government records 
necessary to support his claim.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in letters dated May 2006, 
January 2007, and February 2008.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, service personnel records, VA treatment records, 
Social Security Administration (SSA) records, and available 
private treatment records have been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).  The Veteran was provided with a VA 
examination for his claimed PTSD in November 2008.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in 
a claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; incurrence or aggravation of a disease or injury 
in service, established by lay or medical evidence; and a 
nexus between the in-service injury or disease and the 
current disability, established by medical evidence.  Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

VA regulations reflect that symptoms attributable to PTSD are 
often not manifest in service.  Accordingly, service 
connection for PTSD requires a current medical diagnosis of 
PTSD (presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor), credible supporting evidence that the claimed in-
service stressor actually occurred, and medical evidence of a 
causal nexus between current symptomatology and the specific 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing 
Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).  

Specifically, to establish entitlement to service connection 
for PTSD, the Veteran must submit "...medical evidence 
diagnosing the condition in accordance with 
§ 4.125(a) of this chapter; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred."  38 C.F.R. § 3.304(f).  In 
order for a stressor to be sufficient to cause PTSD, (1) the 
Veteran must have been exposed to a traumatic event in which 
he experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others; and (2) the Veteran's response must have involved 
intense fear, helplessness, or horror.  See 38 C.F.R. § 
3.304(f); Cohen, supra.

A "clear" diagnosis of PTSD is no longer required.  Rather, 
a diagnosis of PTSD must be established in accordance with 
38 C.F.R. § 4.125(a), which simply mandates that, for VA 
purposes, all mental disorder diagnoses must conform to the 
fourth edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders 
(DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has taken 
judicial notice of the mental health profession's adoption of 
the DSM-IV as well as its more liberalizing standards to 
establish a diagnosis of PTSD.  The Court acknowledged the 
change from an objective "would evoke . . . in almost 
anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. 128, 
140-141 (1997).   

Just because, however, a physician or other health 
professional accepted an appellant's description of his 
military experiences as credible and diagnosed him 
as suffering from PTSD does not mean the Board is required to 
grant service connection for PTSD.  Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992). 

The Veteran contends in an August 2006 statement that his 
PTSD was caused by his "being gas[sed] in Basic Training as 
shown on my DD 214," and by the absence of treatment for 
that "injury."  In a March 2008 statement, the Veteran 
asserted that he "went in the Gas Chambers and I was 
terrif[i]ed.  I thought I was going to die....That was the 
most [frightening thing that] I [had] ever been in or had 
done to me."  The Veteran further asserted that "I still 
have nightmare[s] now."

The Veteran's service personnel record shows no evidence of 
combat service.  Additionally, the Veteran's service 
treatment record shows no evidence of any complaints or 
diagnoses of any psychiatric disability in service.  In his 
September 1967 separation examination, the Veteran was found 
to be psychiatrically normal on clinical evaluation.  
Moreover, the Veteran checked boxes indicating that he never 
had, and did not currently have, "frequent or terrifying 
nightmares," "depression or excessive worry," or "nervous 
trouble of any sort."  Although the Veteran claimed that his 
DD Form 214 shows evidence of PTSD caused by being gassed in 
Basic Training, it shows nothing of the sort.  Rather, it 
shows that the Veteran was discharged from service due to a 
physical (not psychological) disability that existed prior to 
service (EPTS).  According to a September 1967 entry in the 
Veteran's service treatment record, the physical disabilities 
for which the Veteran was discharged were retinitis 
peigmentosa, night blindness, and pulmonary histoplasmosis.

The Veteran was first given a VA PTSD consult as a result of 
his statements to a VA clinician in May 2006.  The Veteran 
told the clinician that he had served in a war zone, had been 
involved in active combat, and felt anxious at times.  In 
fact, based on the Veteran's service personnel record and DD 
Form 214, he neither served in a war zone, nor served in 
active combat.  Moreover, the VA clinician to whom the 
Veteran made this report provided a provisional diagnosis of: 
"r/o [rule out] PTSD."

At his May 2006 PTSD consult, the Veteran stated that he did 
not go to Vietnam, and in fact had no service abroad.  The 
clinician determined that the Veteran "does not meet [the] 
criteria to be diagnosed with combat-related PTSD."  He 
found that the Veteran "would be helped by a referral to 
mental hygiene for...[assistance] with his temper."

In November 2008, the Veteran was provided with a VA 
examination for PTSD.  The examiner reviewed the claims file.  
The Veteran reported that he incurred PTSD from his gas mask 
training during boot camp.  The Veteran also reported having 
had hallucinations, although he did not state whether these 
had occurred during service.  On examination, the VA examiner 
found no plausible manifestations of mental illness displayed 
during the interview.  He noted that the Veteran was "an 
evasive and unreliable historian with regards to" his 
"ongoing substance abuse problems."  He further found that 
the Veteran "appeared to put forth limited effort on tasks 
designed to measure his intellectual functioning," leading 
to results that were "implausible."  The VA examiner 
diagnosed the Veteran with polysubstance abuse versus 
dependence; malingering; and adjustment disorder with 
depressed mood.  The examiner opined that "any mood symptoms 
on [the Veteran's] part are as likely as not substance 
related."  Additionally, the examiner noted that "gas mask 
training....is a common military and law enforcement training 
exercise[,] and...this stressor is not valid."  The examiner 
further found that the Veteran "does not appear to have 
PTSD."

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the May 2006 VA clinicians and the 
November 2008 VA examiner are so qualified, their medical 
opinions constitute competent medical evidence.

In the absence of proof of a current disability, there can be 
no valid claim for service connection.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Giplin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  In this case, 
the Veteran's claim must be denied, because he has no 
competent diagnosis of PTSD.  38 C.F.R. § 3.159(a)(1).

The Board further finds that, even if the Veteran is found to 
have PTSD, he has submitted no competent medical evidence of 
a nexus between his claimed condition and his time in 
service.

Unlike the Veteran, the VA clinicians and examiner have 
medical training and expertise.  Therefore, the Board finds 
that their medical opinions are entitled to greater probative 
weight than the Veteran's own assertions to the contrary.  
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir. 1999).

The Board notes that the Veteran has multiple diagnoses of 
depression from VA clinicians, including in June 2007, 
January 2008, February 2008, September 2008, and February 
2009.  Because the Veteran was denied service connection for 
depression in a July 2006 rating decision, and because that 
decision became final in July 2007 upon the Veteran's failure 
to appeal it, the Board lacks jurisdiction over that issue.  
38 U.S.C. § 7105(c); Grantham v. Brown, 114 F.3d. 1156 (Fed. 
Cir. 1997); cf. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) 
(in a case where, unlike here, there was no prior final 
decision on the issue of entitlement to service connection 
for depression, the scope of a mental health disability claim 
was deemed to include any mental disability that could 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record).

The preponderance of the evidence is against the award of 
service connection for the Veteran's PTSD; it follows that 
the benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).  As such, the 
Veteran's claim is denied.


ORDER

Service connection for PTSD is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


